OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS
                        AUSTIN




lb. c. Y, Clerk, ChnlmuiS
Swrd of Fiator Zngineom
Austin, Texas
Dear Sir;




                       60 a6 to pennlt the perrdttes
                         wlthout inorsasing tile awoluit




           “3. Will your ensmr to :;uestio?l MO. 2,
     above ba in any mannor m0difi.d where the h&ii-
     tionn i lanba sou:ht to be lr2iy,oiml 8x33 in water-
     sheds, dlfforact   fro3 the w5:eraheds co-?tainine
ILr. c,. 9. Clark,           Chelruon - Fr.!:e 3




content6 Of the perdt  itself.  The Leg:elature has 6-t out
no suoh requirement where the weter is to be used for other
purposes.
            Article   7493, Vernon*8 Annotatrd                Cjtatutea,    contains
the followipz    language:
             11  , if such pereon’s proposed use fa far
      irriga&.&;   a desorlption  of the lends propoaed
      to be lrri&ated,  end, ao near a3 zay be, the total
      aareage thereof"   . . .
muet be included             in the appllcetion.
               Artlole        7508 roads In part aa iollowsr
              “. . . if the proposed use is for irrigation,
       such notice shall oanteln a general dexrlption
       of the looatlon   and erea OS the land to be irrl-
       cated.*
               Article        7515,     preecribinlj   the contents   of   the permits,
lnoludeta     the    tollowine,        verblai;e!

               ”   if such approprietion   io ror LtrigatFon (it
      must c&Cain) a description    6nd statement of the ap-
      pro-t%     area of the land to be lrrigated.a     (Perenthet-
      lcsl matter oure).
          &tlole  7532 authorizes   the Boerd of Water Engineers
to co&leot a fee based upon the number of acres to be irzigc-
teb when water is appropriated   for irrieatlon purpoeee.
           If  It was the legielativs     intent that an appropriator
of water for lxrlgation     purpose8 ehould be free to use euoh
water to lrrigut.9 any lend ho ohase, we oen oonoeivs of no
reason far requiri      that the land be &ascribed ln eaoh of
these enaotments. 2 f it waa Intended that the appropriator
oould ignore the fact that a partloular        tract of land wae
described in his permit, It muet be assu.med,that the Leeisle-
ture has required a uaolees      thing.   Under well recognized
rulea of etatutory   construction     we CC,? nnke 110 such SSSUTP-
tion.
               The    Ytnte       OfTexas wa5 e;zon~ the last or the Xe-tern
Etstes      to find     it    neoeesary to regulate by statute the use of
    li?.   C. 9. Clark,    Page 4




    water from its riVera end Bt.reme.    Lt w35 9nly netural thera-
    fore that it borrowed frou %naotRentR in other Crates in eottlng
    up a statutory nethod of BLsallng ;uith the problam.

               *The Texas Accte are variously   reputed to be tiodeled
    after the btetutes Of OreEOn, Syoain      and Nebraska.     (See
    !Xe>orte of the Attorney Cenoral, 191 %-15, page 703’ 3oe:a v.
    IdoKnight, 111 Tex. 82, 229 S. ‘ii. 3Olt EcKnl&t v. frrigstion
    COLUMNS, 207 4, 3. 599) . . . The provisiono       for the adjudl-
    oation 0r water righta, which was tha chief innovation in the
    Act of 1917, soens directly    copied r’rcm that   rollf io psiwnt ,
    the Wyoming ‘Sstatute;  acd itn cloa:st   perelle P , the Kebrasks
    Aot.”   7 T, t. 2. 86,99.
                He rind no Tcxoa CSPQVi.ecling with the si#t   ar en
    appropriator   or water for irrir,atio3 pa-poses to use the mter
    oh lands other then those Gescribed in his pertit.
               The rule in ayoting end Nobreskn, the two st.atbt from
I   whioh our laws relating   to the adjudication  of watsr rights
    ape derived,  i8, apparently,  that the appropriator   Is rc-
    strictad  to thr lands desorlb%d in his petit,
                 In the 0868 of L,inool.n
                                       Land Co. v. Da~fa, 27 T. Su>p.
    1006, the United States District    Court for the Xatrlot oi
    Y;yoming, UBy 1, 1939, salal
                 wAgain,    Qesenaont claims   . . . tho right   to
             Irrigate 42 acme 00 lam3 in Seotion 33 Fhioh he
             has roolaimed and purports over a period of pars
             to have irri,pted throu& a diver&on    iron plein-
             tiff’e  ditoh.   iYere euoh ~oroof euotalned       as to
             the land in seotion )J it-would be of no oonaa-
             buenoe to the defmdent       in this prooeedina.      for
             th% reoson that no land in aPotion 33 ws8 ijmATiEtd
             in the arlainel    approoriation.      The deiendont
             would have no ripht to LrriS:at% land ior rrhlch.
             ho eporoprietlon    bud orev1ouel.y be’?n taken out,
             end c%rtaialg the clrlntiil       uould have ho rlcht 08
             owner of the permit to mant the us% of water for
             Lends other thar those to whioh the e~propriction
             a ~olied. The water b8lOq;s       to ths i3teta and only
             the use of it is granted to M appropriator            in
             the mmher ahd :-;cthod npe~lTlcally       peraittod.”
             (Uhderoooring 0~s).
=*   c,   3. Clark,   Po::e   5



           In the oaae of i;arnar’e Ir:i6atfon Dist.             v. i-rank,
100 ti. W. 286, the Supreme Court of Hebra3ke said:
             *There are tmo cxflictir16           ideoo up011which the
      lam of the several state8 end tcrritorlee                  relating
      to the use o;,;ateJ a for the purposes or irrii;atlon
      ure based.       ‘.   is tklt any pernon or indlvlduel              my
      appropriate     surplus waters whioh have not therefororc
      been a:.,propriated,     end my ur.,e the 3me to 1rrlCete cuch
      lands aa he my mm fit.             ‘ihic ~3 the basis or our
      irrigation    lam in this s;fite until the passa@ of the
      bot of 1695 (Lnws 1695, p. 244 c. 59).                This systera
      tends to breed raonopolles.          end Lo lecd to Qnta,:onlsms,
      6nd to strife       and dissension.        wince tte land in arid
      regions ie useless for the purp6se of agriculture
      1~1338 water i3 applied to it, this dootrihe makes
      :he landowner dependont upon the owner of the water
      rkht.     and leads to mom exaction8 and abum6.                     The
      doctrine,of     prfvate &nsrehlp         of water for irzinai%n
      purposee.    dioaseool     ted from the land to whloh it i3
      de&wed      to be ap~liod hQa been proved by low ex-
      pcrianca    to be dotrimntal         to the puSlio      xolfcre.
      It has proved productive         of endless controversies
      apd abuses, end has i~,lven rim to interminable                  lcti-
      Cation,     The other doctrine         is that the r5&ht to the
      uoe of water ehould never be 3eDarated fro3 the land
      to whloh,lt     ia to be applied.          *Uhore thio dootrine,
      pravails,    canala and ditches bsoorns, like rallroode,
      great semi public utflities,            mans of oohvsyenae or a
      publio oomodity,        their owners entitled         ,to edatjuate
      ooqehsatlon       for st~vicee rendered, but havine no
      ovmerehlp In roperty distributed.’                Report on Irrl-
      gatlon in Cal Pforhia,       F. 6. n6. Dept. 1901.           It la
      umeoeaaary to set forth here the advahta&as of this’
      idea.     By the a&option of the irrigation             lam or 1695,
      vihfoh was nod&led upon the byomin6 law, thris stotb
      adopted the latter       policy,     bJ’ which the rl6ht to UBB
      the water eholl not be erantad FmporQta froiu the land
      to whioh it la to be ap>lied,            and that the r&ht t0
      u3a the water should attaoh to the land, and whexi t!le
      lend is sold, be sold wlth it; and for this rcxnon the
      statute le explioit        in rec!uirin!:    e dercrigtion       of the
      &md to be irri.!7et~d. and the 8rmLnt tiiereof,                to be Set
      forth in the etplicction.            j. ctlon 6762, Vol. 2;
      Cobb@ B Ann. :>t. 1903, provldes:‘~             *.-very peeon,
blr.c. 3. Clark,       Pai e 6


       aaaociation      or oorgorstion   hereafter     int,nUn(;
       to a;.propriata     any oi’ the public N&tars of the
       State of Hebrnska shall,        Letore oo:m3nci.nS the
       oonatruotion,      anlargament or oxtension or any
       diatributiug      worke, of performing any work in
       oonnaotlon with aaid aFpivpriation,           m&e an
       applioation      to the State 3osrd for a parnit to
       make euah agpropriatfon.         Snid application       aholl
       Bt forth'the       Z~CELGand ~OStOiffcO    i3ddreES   or the
       applioent,     the BOUI'CCfrom which oeid a>proprle-
       tion shall be msde, tho 5muht thereor at near
       as my be, location         of any proposed work in COII-
       neotion t!iere+?.th, tbo tine required for their
       ooapletion,mill tine to e.xbbruce t3s ::arioE. re-
       quired for the construotion         of the ditcherr thereon,
       an& the time fit i+ich the arplicstion           of the u’ai,er
       ror becericial      p'urpoeeo &.a11 be irdej      B5lch
       said tlma aim11 be limited to that raqulrod for
       the oompletlon of the work whez proaecutad aith
       diligence,     the purpose for which water is to bs
       augpliad, md 1: for lr~i:_ntion          a descriation
       of the land to bc irri6:etcd.         sod trio olxou;lt thereof,
       and any adbition?il      tscts nnicn nay ba required b7
       the State    30~14 . . m (Kate the nistlarlty             with
       Articlea    7/+92-7493 TiCS)     (Underscoring ours).
             It lo providc;C br Article     7531, il. C. 3. 1925,
that  the Board of Zatoz An~cers          "my  adopt, promlgtite
eind enforce   suoh rule8,    rs~ulatioaa   and sodea of proce3uz-e
ae it ney deez~ prqer      for the 2izehorEe of the d:ities
ticunbent upor it . . .*
              Xe are advfefd in your letter       that the Doard has
unif0rd.y      ruleC that   t?93 approprihtor  0 I weter for irrlpstion
purpoaas     may not uac sue!: water u?on lands other than those
de5cribed     In his permit, end to thla end the Board requiruo a
full axA     oompleta     descziptlon   of all londa proposed to be
ir,~iEatsd    under a permi+,.      See 2~10s a&cl Zegulatlon8 of the
aoard of     Wter &ngineare, paCe 15.
          The conetrurtion    place& u>on &tat&es by the sd&h-
istratfve body che?S,:b ':ilth the duty of er.forclnC suoh
statutes has often b-en !lcld to be controll-.        39 Trx. Jur.235,
sec. 125.
               I3 the lL.ht or the above authoor,ities, it la oup
conclusfon      that you: ;'irst inquiry ahould be ens:: red in the
affirmative,      and you ert! 50 &via-d.
Mr, C, S. Clark,   Face 7



            Your seoood Lnquiry in701v29 tha ~~uestion of
prioritlea   an3 the powers of the l3osrd to smnd an oxistin(;
permit to fnoluda landa other than those 3eeoribed in the
origlncl   permit.     Xere s.;n n WC 3x cznfrmted~ with the
fact tilat the Lc~lSlaturc      ha3 not in s~?ciilc lnnp,ua~e Slzt
out a dcflnito     rule.
            Se believe   tLRt the _co;Jer cf the- !:osrd of iVoter
Enf$neors to amend a permit 5.n t!‘.st zsJ!r.er in inoludek vtithin
the rule-miciw     yorcr of t!.e Socrd LLZ~C~Artiole     75jl,., suyro.
          It ie &pxIareJ.?.yhtld that such E change ln place
of use should 5s allowed if no other wa';er user is thareby




Zowor Co. v. Striolclccd,    54 3. Ct. $3, 290 U. 3. 590, 78 L.
Zd. 520.
          Non-riperian    lands ao;luirc rights to water by
statutory appropriation    alone, and the first   appropriator
In time is first  in rig!!t.    Sic&s Q. Erillar (Cfv, App.,
B1 Foeo, 1912) 147 S. ‘ii. 632.
           Ke aall your attention     to 0 conferenoe~oplnion
~~&h;~;T;~to~;    W;;;;iE,d;ted     February 10, 1921, in whioh
                                n answar to a sFmller inquiry:
            'cpour lnKr. c. s. Clark,        Pace 8


      pOwOr t0 rOOeivC and haar cc. iij,plicstion   sr” the
      nature st6L:L: by you, md L.-:c? c:,grogzlote   action
      thereon.”
           It we reco:mccdrA ic thnt opinion t&G :hc 3onrd
of ‘Xeter Al&lleei 3 lr. oonsldcrln~ such ar- 67xnAnent, follow
the prooadurs outlinod by statute    i‘or ooneidsmtion   of m
0:l(;lnal appliaetlcn.    Conf?rancs ~pir.iom,   Vol. 55, p3;:e
u9.
              '::'a, therf;forc,   anex6r :;our scco::A Snr~uir:: in the
oSfirmtlv3,
              In snancr to j-our third         in;uiq,   xi? quote Article
7590, 2. c. G., 1925:
              wi3efore eny person, nssocictfon         Of perBons, cor-
      pO”ction, WPLOTi!q~rovcm?n’.. OS irrl(;ot?.on           district
       shall tnka tin;’ vm:er fro3 eny natural          r;trom,     v;a:e?
       COur88)   or :v:l:r!ruhed in this S’;ste into any othor
      wstorshed, auoh person, aa~ociztioc             of paxims,
       corpozotion,     mtar iqrovezmt          or irzigution      district
       shall mnko o~yllcation         to the 3onrA of Secer Lngl-
      ncera for a pemlt          so to ttie or divert such waters
      an4 no such permit shell be issued by the Soar4 untjl
       acter fulJ. touring bofors sai4 3oard as to tie richte
      to ba affeoted       t!lcrebg, fine, such hoaring shall be
      held aad oritlca t>e:eoi         giver at such tize and such
      place, Fr. such ;noEe snA xf4nceT as Lko 3oard my prc-
       soribe;   and fxm any Aeclalor, 31’ t!ie koord an ap;ieal
      nap bc t&en      to. the district      coUi% s:’ the comty in
      which suoh diversion         is pco~oscd to bo mado, iin the
      lno413 an& r:amer      p?eSoribod    In tilis  ohnptar    for bther
      appeals from tke dec~slor 0; the Sozrd.                (Xots 1917,
      P* 230, Leo. el).”
          ;;b a0 net believe    t&t this nr?.lcle WLS inten~:ed t0
deprive an a?proprihtor   of eg @.orlty        he mi&t hcve aC;uire4
under a pravious pemit.      It  rmrdy   psovides   for 3 ;I;ecial.
honrlne in the evmt the neter      00 o;)psp:iate4     ie t;J ba Use<
in a wa~erahe4 different    rron thst frcxa vbich tho ;>>atez ia
taken,
              SO 1Oilc CC? the     rights    0: other cpproprlators     ore not
aAversely     af:actsA,      We b;lieve     the 3oRrA has the powi     .to
    Lb. c.     S. Clark,   Page 9



    grant the appropriator  the right to UBB the water In another
    natalshed and upon a tract of land difftmmt   rron tbnt con-
    t.shled in hi6 perlnlt.
                  Me, therefore,     answer y0u.z third     inquiry     in the
    meative.
                By the very languu~e of the statute; Article   7495
    is restrioted   to the ‘alteration, onlaqeaent,  extonaion
    or addition to any ci~nal, dltoh . . .* and other sl&lar     al-
    terations.
                  This Artiole     rocds   oe follows:
                    Wothing ti thie Act shall be held or oonatruod
             to require the filing     of an applioetion     or procuring;
             of any permit for the alteration        enlargsnsnt , sxten-
              eion or addition to any ccnal, dtcJh or other work
              thet does not csntemplate,    or cvill not raeult in, an
             inoroeeed appropriation,     or the USC 0r a iarger       volu~
             of water, but before making any suoh alteration,           en-
             larganent,    exttmeion or ad:lition,   the person    aez!ocfa-
              tion or persons, corporation     or irrlgatlon    &triot
             desiring to mike smm, shall file with the Board of
             :;el;er LagFnesrs a Petalled   atamxmt      ard plan, for the
             in?mmtion      of the board, of the work proposed to be
             dons .I
                  Kg, therefore,     amwor your fourth       lnc.uir~    la the
    ne&3tlvc.
t
                  ~!?rustl~   tiiat vre have sufficiently     nnsaerea your
    lnguiries,      me ore
                                                    Pouro v6x-y truly
                                                 JvEo.~~i.Y G’;1.,7:‘,2LOF T3:WS
                                                       --,